Per Curiam.
Louis Sklarey, an applicant for admission to the bar, has obtained a certificate from the commissioner of education under chapter 25 of the laws of 1922. Mr. Sklarey asks recognition of this certificate so as to commence the study of law and in due course present himself for examination at the end of that period of study. He desires to know at this time that the sufficiency of his preliminary educational qualifications will not be questioned when he comes up for admission.
The provisions of the act of 1922 are not obligatory upon this court. In re Branch, 70 N. J. L. 537. We have, however, had an interview with Mr. Sklarey and we have reached the conclusion, as a result of this interview, that we are justified in waiving the rules of this court in this case.
Mr. Sklarey served as a soldier in the World war and was wounded in the discharge of his duty. He has completed, with the approval of the vocational board of the federal government, a vocational institutional course in the study of accountancy at the Pace Institute of New York; located at New York City.
An order will be made permitting Mr. Sklarey to file a certificate of commencement of his clerkship with the clerk of the Supreme Court and the certificate of the commissioner of education, which he has obtained, will be accepted by this court in lieu of the preliminary education required by the rules.
This is not to be construed as a precedent.